     Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 1 of 27




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

SLYCE ACQUISITION INC.,


                 Plaintiff;
                                       Case No. 6:19-cv-00257-ADA
          v.

SYTE — VISUAL CONCEPTION LTD.
AND KOHL'S CORPORATION,

                 Defendants.




                   DEFENDANTS 'MOTION TO DISMISS
               PURSUANT TO FED.R.CIV.P.12
                                        (b)
                                          (2)
                                            ,(3)
                                               ,AND(6)
        Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 2 of 27




                                TABLE OF CONTENTS

                                                                                      Page

I.     INTRODUCTION                                                                     1

II.    PROCEDURAL AND FACTUAL BACKGROUND                                                2

       A.   The Parties and Posture ofthe Case                                          2

       B.   The '624 Patent                                                             3

            1. The '624 Patent Specification                                            3

            2. The '624 Patent Claims                                                   5

III.   ARGUMENT                                                                         6

       A.   This Court Lacks Personal Jurisdiction Over Defendants                      6

            1. Kohl's And Syte Are Not Subject To General Jurisdiction In Texas         8

            2. There is no Specific Jurisdiction Over Kohl's and Syte in Texas          9

            3. There is no Personal Jurisdiction Under Fed. R. Civ. P. 4(k)(2)         10

       B.   Venue is Improper in the Western District of Texas                         11

            1. Defendants Do Not Reside in the Western District ofTexas                11

            2. Defendants Do Not Have a Regular and Established Place ofBusiness Here
               12

       C.   The '624 Patent Claims are Directed to Patent Ineligible Subject Matter    12

            1. The '624 Patent Claims Cover An Abstract Idea                           14

            2. The Claims Lack an Inventive Concept                                    17

IV.    CONCLUSION                                                                      21




                                            ii
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 3 of 27




                                TABLE OF AUTHORITIES

                                                                                 Page
                                                                                    (s1
Cases

Affinity Labs ofTex. v. DIRECTV LLC,
   838 F.3d 1253 (Fed. Cir. 2016)                                                      9

Affinity Labs ofTexas, LLC v. Amazon.com, Inc.,
   838 F.3d 1266(Fed. Cir. 2016)                                                       9

Alice Corp. Pty. Ltd. v. CLS Bank Intl,
  134 S. Ct. 2347(2014)                                                               24

Ashcroft v. Iqbal,
  556 U.S. 662(2009)                                                                   8

Autogenomics, Inc. v. Oxford Gene Tech. Ltd.,
  566 F.3d 1012(Fed. Cir. 2009)                                                        6

Bancorp Servs., L.L.C. v. Sun Life Assurance Co. ofCanada,
  687 F.3d 1266(Fed. Cir. 2012)                                                       27

Burger King Corp. v. Rudzewicz,
  471 U.S. 462(1985)                                                               10, 15

buySAFE, Inc. v. Google, Inc.,
  765 F.3d 1350(Fed. Cir. 2014)                                                        9

Catalyst Medium Four, Inc. v. CardShark, LLC,
  Case No. A-14-CA-1007-SS, 2015 U.S. Dist. LEXIS 38729(W.D. Tex., Mar. 26, 2015)... 6, 7

Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n,
  776 F.3d 1343(Fed. Cir. 2014)                                                   passim

Daimler AG v. Bauman,
  134 S. Ct. 746(2014)                                                             12, 17

Elec. Power Grp., LLC v. Alstom S.A.,
  830 F.3d 1350(Fed. Cir. 2016)                                              2,21, 22, 26

Elecs.for Imaging, Inc. v. Coyle,
  340 F.3d 1344(Fed. Cir. 2003)                                                     7, 15

Freudensprung v. Offshore Technical Servs., Inc.,
  379 F.3d 327(5th Cir. 2004)                                                         15




                                                iii
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 4 of 27




Genetic Implant Sys., Inc. v. Core-Vent Corp.,
  123 F.3d 1455 (Fed. Cir. 1997)                                                      10

Goodyear Dunlop Tires Operations, S.A. v. Brown,
  131 S. Ct. 2846(2011)                                                               12

GT Nexus, Inc. v. INTTRA, Inc.,
 No. C 11-02145-SBA,2015 U.S. Dist. LEXIS 150579(N.D. Cal. Nov. 5, 2015)              23

Intellectual Ventures ILLC v. Erie Indem. Co.,
   850 F.3d 1315(Fed. Cir. 2017)                                                      21

Interactive ToyBox, LLC v. Walt Disney Co.,
   No. 1:17-CV-1137-RP, 2018 U.S. Dist. LEXIS 182304(W.D. Tex. Oct. 24,2018)          18

Intl Shoe Co. v. Washington,
  326 U.S. 310(1945)                                                                1, 11

Lone Star Fund V(US.)L.P. v. Barclays Bank PLC,
  594 F.3d 383 (5th Cir. 2010)                                                         8

Mantissa Corp. v. Ondot Sys.,
 2017 U.S. Dist. LEXIS 127370(S.D. Tex. Aug. 10, 2017)                                25

MoncriefOil Intl, Inc. v. OAO Gazprom,
 481 F.3d 309(5th Cir. 2007)                                                          15

Monkton Ins. Servs. v. Ritter,
 768 F.3d 429(5th Cir. 2014)                                                          12

My Fabric Designs, Inc. v. F+W Media, Inc.,
 Civil Action No. 3:17-CV-2112-L, 2018 U.S. Dist. LEXIS 34240(N.D. Tex. Mar. 2, 2018) 13

Nana Joes, LLC v. Microbiotic Health Foods, Inc., Civil Action No. 4:17-CV-00784,
  2018 U.S. Dist. LEXIS 24590(E.D. Tex. Feb. 15, 2018)                                14

Network Architecture Innovations,
  2017 U.S. Dist. LEXIS 59310(E.D. Tex. Apr. 18, 2017)                                26

NexLearn v. Allen Interactions, Inc.,
  859 F.3d 1371 (Fed. Cir. 2017)                                                      16

Nuance Comm'ns, Inc. v. Abbyy Software House,
 626 F.3d 1222(Fed. Cir. 2010)                                                      7, 15

Pres. Wellness Techs. LLC v. Allscripts Healthcare Solutions,
  2016 U.S. Dist. LEXIS 61841 (E.D. Tex. May 10, 2016)                              9, 24




                                                 iv
           Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 5 of 27




Religious Tech. Ctr. v. Liebreich,
  339 F.3d 369(5th Cir. 2003)                                                          11

Silicon Labs., Inc. v. Cresta Tech. Corp.,
  No. A-14-CA-318-SS, 2014 U.S. Dist. LEXIS 95711 (W.D. Tex. July 14, 2014)            16

Smart Sys. Innovations, LLC v. Chi. Transit Auth.,
  873 F.3d 1364(Fed. Cir. 2017)                                                        22

TC Heartland LLC v. Kraft Foods Grp. Brands LLC,
  137 S. Ct. 1514(2017)                                                                18

TLI Communs. LLC v. AV Auto., L.L.C. (In re TLI Communs. LLC Patent Litig.),
  823 F.3d 607(Fed. Cir. 2016)                                                     21, 26

Two-Way Media Ltd v. Comcast Cable Commc'ns., LLC,
  874 F.3d 1329(Fed. Cir. 2017)                                                        20

Ultramercial, Inc. v. Hulu, LLC,
  772 F.3d 709(Fed. Cir. 2014)                                                         19

Uniloc USA, Inc. v. HTC Am., Inc.,
  2018 U.S. Dist. LEXIS 100737(W.D. Wash., Jun. 15, 2018)                               8

Voxathon LLC v. Alpine Elecs. ofAm., Inc.,
  2016 U.S. Dist. LEXIS 6800(E.D. Tex. Jan. 21, 2016)                                   9

Statutes

28 U.S.C. § 1400(b)                                                                10, 20

28 U.S.C. § 1406                                                                        9

35 U.S.C. § 101                                                                    passim

Rules

Fed. R. Civ. P. 12(b)(2)                                                       1,6, 13, 29

Fed. R. Civ. P. 12(b)(3)                                                       1,9, 13, 29

Fed. R. Civ. P. 12(b)(6)                                                          passim

Fed. R. Civ. P. 4(k)(2)                                                          1, 19, 20

Tex. Civ. Prac. & Rem. C. §§ 17.001                                                     8
          Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 6 of 27




 I.     INTRODUCTION

        Defendants Syte — Visual Conception Ltd. ("Syte") and Kohl's Corporation ("Kohl's")

(collectively, "Defendants") move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2),

(3), and (6)for lack of personal jurisdiction, improper venue, and for failure to state a claim upon

 which relief can be granted)

        Based on the properly pleaded facts ofthe complaint(and as confirmed by the Declaration

of Syte's CEO, Ofer Fryman ("Fryman Dec.")), Slyce — which is neither incorporated nor

headquartered in Texas — has not alleged facts, much less established, that either of Defendants

has sufficient "minimum contacts with [Texas] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice."2

        Kohl's is a Wisconsin corporation with its principal place ofbusiness at Menomonee Falls,

Wisconsin. (D.I. 1 at ¶ 4). Slyce's only allegation purporting to connect Kohl's to this forum is

that Kohl's — a nationwide retailer — has two store locations in this district(Waco and Austin), and

Kohl's sells (non-infringing) products through its website and its mobile app. (D.I. 1 at IN 5-7).

However, that is insufficient as a matter of law to confer jurisdiction over Kohl's in an action

unrelated to those physical stores.

        Syte is an Israel corporation having a principal place of business in Tel Aviv, Israel (D.I. 1

at 113), and the Complaint does not allege that it has any offices, real estate, employees, operations,

or other property in Texas. In addition, Fed. R. Civ. P. 4(k)(2) does not apply to Syte, because its




       In email correspondence dated May 7 and 20, and July 1, 2019, Defendants' counsel
agreed to accept service on behalf of Syte and Kohl's, and Plaintiff's counsel agreed to extend
the deadline to answer or respond to July 2, 2019.
2
        Int'l Shoe Co. v. Washington, 326 U.S. 310, 316(1945).



                                                  1
          Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 7 of 27




 only allegedly infringing actions — i.e., providing technology to Kohl's — would render it subject

 to personal jurisdiction in Wisconsin, where Kohl's is located.

        Further, the Western District of Texas is an improper venue for both Defendants because

 neither of them resides in this District or has a regular and established place of business here. If

 the Court should find personal jurisdiction, it should nonetheless dismiss or transfer the case to the

 United States District Court for the Eastern District of Wisconsin.

        Ifthe court finds personal jurisdiction and venue proper, the complaint must be dismissed

 because as a matter of law, the patent at issue (U.S. Patent No. 9,152,624 ("the '624 Patent")) is

 not directed to patent-eligible subject matter under 35 U.S.C. § 101 and Alice, infra. The patent

 purports to cover a process that can be (and has been for generations) performed by mental steps

 and/or manually using pen and paper, Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1356

(Fed. Cir. 2016). The claims describe nothing more than matching items based on similarity, e.g.,

 by color — the exact process a shop clerk would perform mentally when asked by a customer for a

 visually similar article of clothing. The remaining elements of the claims do not add enough to

transform the claims into a patent-eligible application, but rather — by the patentee's own

admissions — involve nothing more than "well-understood, routine, [and] conventional activities

previously known to the industry". Content Extraction & Transmission LLC v. Wells Fargo Bank,

Nat'l Ass'n, 776 F.3d 1343, 1347-48 (Fed. Cir. 2014).

II.     PROCEDURAL AND FACTUAL BACKGROUND

        A.      The Parties and Posture of the Case

        Plaintiff Slyce is a Delaware corporation, located in Philadelphia. (D.I. 1, at ¶1). Slyce

filed the complaint in this action on April 11, 2019, less than one month after it acquired the '624

Patent. (Yonay Dec., Ex. 1).




                                                  2
          Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 8 of 27




        Kohl's, a Wisconsin corporation with its principal place of business at Menomonee Falls,

 Wisconsin (D.I. 1 at ¶5), is a national chain that sells clothing, footwear, accessories, and beauty

 and home products.(D.I. 1 at ¶6). The complaint alleges that the Kohl's mobile app incorporates

 Syte's visual search technology.(D.I. 1 at ¶8; Fryman Dec. ¶7).

        Syte is an Israel corporation having a principal place of business in Tel Aviv, Israel (D.I. 1

 at ¶3; Fryman Dec. ¶2), and has a US subsidiary incorporated in Delaware, and located in New

 York (Fryman Dec. ¶3). Syte provides visual search navigation technology that is incorporated

 by retailers into online and mobile retail platforms, such as websites and mobile applications. (D.I.

 1 at ¶4). Neither Syte nor its US subsidiary has any offices, employees,real estate, or other tangible

 property in Texas, nor have they purposefully directed their activities at residents of Texas.

(Fryman Dec. 74-5). Syte has not made, used, offered for sale, sold, distributed, or otherwise

solicited business in Texas with respect to the accused product at issue in this litigation. (Fryman

Dec. 78-9).

        B.      The '624 Patent

        As described below, neither the specification nor the claims of the '624 Patent describe

patent-eligible subject matter.

                1.      The '624 Patent Specification

        The '624 Patent purports to describe systems and methods to identify retail items such as

"clothes, home furnishings, electronics" by comparing "attribute information associated with"

those items, such as "color, pattern, material, size, price, manufacturer or brand, weight, any other

suitable descriptive characteristic." '624 Patent, at col. 3, 11. 51-55. The '624 Patent expressly

admits that it does not disclose any new technology, but rather explains that all the relevant steps

can be performed using "well known" and "commonly used" methods:




                                                  3
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 9 of 27




                The images of the items stored in the database, and the associated
                attribute information, may be indexed using any known structure
               (e.g., B-Trees, Sequential Indices, Cube Indices, or any other
                suitable indexing technique or combination of techniques). '624
               Patent, at col. 3, 11. 60-65.(emphasis added.)

               Fully automated image detection and analysis, which is important
               for implementation in a large item database environment, may be
               achieved using known systems and methods for detecting and storing
               descriptive information of an item automatically determined from a
               sample (e.g., image or physical specimen)of an item. For example,
               histograms of color usage may be used in conjunction with edge
               detection techniques to determine the color, number, and orientation
               of lines and curves in an item's pattern. Outline processing
               techniques may be used to automatically determine an item's overall
               shape. Sleeve length, collar type, and other item attribute
               infoiination may also be determined using known automatic image
               detection and analysis techniques. '624 Patent, at col. 7, 1. 58 — col.
               8,1. 3.(emphasis added.)

               The descriptive attribute information may be derived from
               information describing the item (e.g., from an item database), or the
               descriptive attribute information may be derived from a sample
              (e.g., image or specimen) of a desired item using, for example,
               known automatic image detection and analysis technologies and
               techniques.'624 Patent, at col. 13, 11. 2-7.(emphasis added.)

       As best understood, the patentee's only self-described distinguishing characteristic was

that in prior art systems, "much of the searching and navigation in an online retail environment

involves entering text-based criteria or selecting text-based options." '624 Patent, at col. 1, 11. 58-

64. That is, the prior art already performed the same functionality:

               "Publicly known software browsing applications, such as web
               browsers (e.g., Microsoft's Internet Explorer, Netscape Navigator,
               etc.), have been developed to facilitate the navigation of vast
               amounts of content using a combination of selectable text and
               images. For example, in an online retail environment using a web-
               based browsing application, a web browser interface may be used to
               allow a user to select images of retail items in order to find more
               content related to the selected item." '624 Patent, at col. 1, 11. 51-
               59.(emphasis added, describing the prior art)

              "In addition to web-based browsing applications that present
              selectable images of retail items, and that allow users to access


                                                  4
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 10 of 27




               textual database content related to a selected image, systems and
               methods are known for storing and indexing image-based content in
               a database. For example various index structures, such as B-Trees,
               Sequential Indices, Cube Indices, etc. are known and commonly used
               to store, index, and retrieve image-based content in multimedia
               databases. Technologies and techniques are also known for
               automatically detecting and analyzing image data from an external
               source and for automatically synthesizing, generating, compressing,
               editing and enhancing stored image data." '624 Patent, at col. 2, 11.
               17-28.(emphasis added, describing the prior art)

That is, the '624 Patent does not describe any enhanced outcomes, since these prior art systems

produced the same result, namely "users ... ultimately be[ing] presented with an image of an item

once the item is located."'624 Patent, at Col. 1,11.61-63. Therefore, the only purported invention

is simply to perform what is already well known but in a way that involves less text "to facilitate

a user's navigation of stored content". '624 Patent, at col. 1, 11. 48-50. This is not patentable.

               2.      The '624 Patent Claims

       The '624 Patent contains 44 claims, of which claims 1, 12, 23, and 34 are independent.

Claim 1 (discussed in greater detail below) is the only asserted claim, and recites a method for

allowing a user to browse images. The claimed method steps are:

               • storing images ofitems;

               • analyzing a first image of a first item to determine its attributes;

               • storing the attributes;

               • receiving a user selection ofthe (stored) first image;

              • identifying distinctions between the first item and a second item based
                on categories;

              • determining that the second item is similar to the first item if the
                measure of distinction satisfies a criterion; and

              • displaying the second image of the second item.




                                                 5
        Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 11 of 27




       As discussed below, identifying an item based on attributes of another item is abstract and

not patent-eligible.

III.   ARGUMENT

       The Complaint must be dismissed pursuant to Fed. R. Civ. P. 12(b)(2),(3), and/or(6)for

lack of personal jurisdiction, improper venue, and for failure to state a claim because the asserted

claims of U.S. Patent No. 9,152,624 ("the '624 Patent") are invalid under 35 U.S.C. § 101 for

claiming a conventional process that has been performed mentally and/or manually for

generations.

       A.      This Court Lacks Personal Jurisdiction Over Defendants

       The Court is familiar with the standard for motions under Fed. R. Civ. P. 12(b)(6). Briefly,

the Court must assume that facts in the complaint are true; however, conclusory arguments need

not be accepted. Ashcroft v. lqbal, 556 U.S. 662,678(2009)("Threadbare recitals ofthe elements

of a cause of action, supported by mere conclusory statements, do not suffice."). The Court may

consider "the complaint, any documents attached to the complaint, and any documents attached to

the motion to dismiss that are central to the claim and referenced by the complaint." Lone Star

Fund V(U.S.)L.P. v. Barclays Bank PLC,594 F.3d 383,387(5th Cir. 2010); see also Uniloc USA,

Inc. v. HTC Am., Inc., 2018 U.S. Dist. LEXIS 100737 at *10-*11 and *34-*35(W.D. Wash., Jun.

15, 2018).

       For cases brought under the patent laws, the court applies Federal Circuit law to determine

personal jurisdiction. See, e.g., Catalyst Medium Four, Inc. v. CardShark, LLC, Case No. A-14-

CA-1007-SS, 2015 U.S. Dist. LEXIS 38729 at *7(W.D. Tex., Mar. 26,2015)(granting motion to

dismiss for lack of personal jurisdiction) (citing Autogenomics, Inc. v. Oxford Gene Tech. Ltd.,

566 F.3d 1012, 1016(Fed. Cir. 2009)).




                                                6
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 12 of 27




        On a motion to dismiss, "the district court must accept the uncontroverted allegations in

the plaintiffs complaint as true and resolve any factual conflicts in the affidavits in the plaintiffs

favor." Catalyst Medium Four, 2015 U.S. Dist. LEXIS 38729 at *7, quoting Elecs.for Imaging,

Inc. v. Coyle, 340 F.3d 1344, 1349(Fed. Cir. 2003). The court may base its decision on affidavits

and other written materials, in which case, a plaintiff must make a prima facie showing the

defendant is subject to personal jurisdiction. Catalyst Medium Four,2015 U.S. Dist. LEXIS 38729

at *8 (citing Elecs. for Imaging, 340 F.3d at 1349; Nuance Comm 'ns, Inc. v. Abbyy Software

House, 626 F.3d 1222, 1231 (Fed. Cir. 2010)).

       "Determining whether jurisdiction exists over an out-of-state defendant involves two

inquiries: whether a forum state's long-arm statute permits service of process and whether

assertion of personal jurisdiction violates due process." Genetic Implant Sys., Inc. v. Core-Vent

Corp., 123 F.3d 1455, 1458 (Fed. Cir. 1997)(citing Burger King Corp. v. Rudzewicz, 471 U.S.

462, 471-76 (1985)). Because the Texas long-arm statute has been interpreted to extend to the

limit of due process, the two inquiries are the same for district courts in Texas. Religious Tech.

Ctr. v. Liebreich, 339 F.3d 369, 373 (5th Cir. 2003); see Tex. Civ. Prac. & Rem. C. §§ 17.001, et

seq.

       "The constitutional touchstone for determining whether an exercise ofpersonal jurisdiction

comports with due process 'remains whether the defendant purposefully established minimum

contacts in the forum state." Catalyst at id., quoting Burger King 471 U.S. at 474 (quoting Int'l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). "A defendant's 'minimum contacts' may

give rise to either specific personal jurisdiction or general personal jurisdiction, depending on the

nature of the suit and defendant's relationship to the forum state". Interactive Life Forms, LLC v.

Weng, No. A-12-CA-1182-SS, 2013 U.S. Dist. LEXIS 193772, at *4(W.D. Tex. Apr. 8, 2013).




                                                 7
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 13 of 27




                I.      Kohl's And Syte Are Not Subject To General Jurisdiction In Texas

        General jurisdiction over out-of-state corporations may only be found "when their

 affiliations with the State are so 'continuous and systematic' as to render them essentially at home

in the forum State." Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851

(2011)(emphasis added). The Supreme Court later clarified that "place of incorporation and

principal place of business are paradigm bases for general jurisdiction." Daimler AG v. Bauman,

 134 S. Ct. 746, 760-1 (2014) (rejecting as "unacceptably grasping" the position that general

jurisdiction exists in every state in which a corporation "engages in a substantial, continuous, and

systematic course of business.") Rather, the inquiry under Goodyear is not whether a foreign

corporation's in-forum contacts can be said to be in some sense "continuous and systematic," it is

 whether that corporation's "affiliations with the State are so 'continuous and systematic' as to

render [it] essentially at home in the forum State. Id. (quoting Goodyear, 131 S. Ct. at 2851). As

the Fifth Circuit observed in the aftermath of Goodyear and Daimler,"[i]t is, therefore, incredibly

difficult to establish general jurisdiction in a forum other than the place of incorporation or

principal place of business." Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)

(emphasis added).

        Syte is an Israel corporation having a principal place of business in Tel Aviv, Israel. (D.I.

 1 at ¶ 3). Kohl's is a Wisconsin corporation with its principal place of business at Menomonee

Falls, Wisconsin.(D.I. 1 at ¶ 4). That ends the general jurisdiction analysis. Accordingly,the only

possible basis for personal jurisdiction against either of Defendants is specific jurisdiction, but as

discussed below, this too is lacking.




                                                  8
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 14 of 27




                2.     There is no Specific Jurisdiction Over Kohl's and Syte in Texas

        The Federal Circuit applies a three-prong test to determine whether specific jurisdiction

exists against a defendant: "(1) whether the defendant purposefully directed activities at residents

of the forum;(2) whether the claim arises out of or relates to those activities; and (3) whether

assertion of personal jurisdiction is reasonable and fair." Nuance, 626 F.3d at 1231 (citation

omitted).3

        The focus ofthe specific jurisdiction inquiry is on "the relationship between the defendant,

the forum, and the litigation." Freudensprung v. Offshore Technical Servs., Inc., 379 F.3d 327,

343 (5t
      h Cir. 2004)(quoting Burger King, 471 U.S. at 474). "Random, fortuitous, or attenuated

contacts" do not satisfy the minimum contacts requirement. Moncrief Oil Int'l, Inc. v. OAO

Gazprom, 481 F.3d 309, 312(5th Cir. 2007).

       Other than boilerplate pleading (D.I. 1, at ¶5), the Complaint contains insufficient facts

connecting either ofthe Defendants, Texas, and the alleged infringement.

       Against Kohl's, the Complaint alleges that(a) Kohl's sells products via its website and its

mobile app (D.I. 1 at ¶6);(b) Kohl's offers its mobile app through the Apple Store and Google

Play Store (D.I. 1 at ¶7); and (c) Kohl's has retail locations in Waco and Austin, Texas (D.I. 1 at

¶14). That is, the infringement allegations relate to the mobile app, which are admittedly

distributed through Apple and Google in California(Di. 1, at ¶7). There is no allegation Kohl's

purposefully directed the mobile app at Texas residents. And there is no allegation that the

infringement arises particularly out of or relates to Kohl's Waco or Austin stores.


3
        The plaintiff has the burden to prove the first two prongs; if that burden has been met, the
burden shifts to the defendant to prove that exercising jurisdiction would be unreasonable and
unfair. Elecs.for Imaging, 340 F.3d at 1350. Although no facts are pleaded to support the first
two prongs, Syte reserves the right to further argue that jurisdiction is unreasonable and unfair,
based on Slyce's response to this motion.



                                                 9
          Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 15 of 27




         This District has previously rejected similar claims of specific jurisdiction over "national

 retail stores ... [b]ecause the patentee's theory 'would allow the exercise of personal jurisdiction

 in every state, not just Texas.'" Silicon Labs., Inc. v. Cresta Tech. Corp., No. A-14-CA-318-SS,

 2014 U.S. Dist. LEXIS 95711, at *10-12 (W.D. Tex. July 14, 2014). While Kohl's website is

"'presumably directed at the entire world,' ... that does not mean [Kohl's] may be haled into any

 federal court in the United States". Interactive Life Forms,2013 U.S. Dist. LEXIS 193772, at *14.

 Especially, as here, where "[t]he website is not Texas specific, offers no special deals for Texas

 residents, and the products were not marketed specifically to Texans".Id. at 15; NexLearn v. Allen

Interactions, Inc., 859 F.3d 1371, 1378 (Fed. Cir. 2017) ("the difficulty with that specific

jurisdiction theory was that [Defendant's] website is not directed at customers in the District of

 Columbia, but instead is available to all customers throughout the country").

        There are even fewer allegations in the Complaint purporting to connect Syte to Texas.

 The only specific allegation against Syte is that it provided the technology to Kohl's mobile app

(D.I. 1, at ¶8), but this fails for the same reasons discussed above, as Syte is even further removed

from Kohl's two stores in this District. There is no allegation that Syte purposefully directed

 activities at Texas residents, or that Slyce's patent infringement claim arises out of or relates to

 Syte's Texas-directed activities, and the Fryman Declaration establishes that this cannot be

 alleged. Accordingly, there is no specific jurisdiction over either of Defendants.

            3. There is no Personal Jurisdiction Under Fed. R. Civ. P. 4(k)(2)

        Presumably aware that it has failed to allege sufficient facts to support personaljurisdiction

against Syte,4 Slyce attempts to support personal jurisdiction under Fed. R. Civ. P. 4(k)(2), which



4
        This allegation is clearly directed at Syte, as Kohl's is obviously subject to general
jurisdiction in Wisconsin.(D.I. 1 at ¶ 5).



                                                 10
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 16 of 27




provides that If]or a claim that arises under federal law, serving a summons or filing a waiver of

service establishes personal jurisdiction over a defendant if:(A)the defendant is not subject to

jurisdiction in any state's courts ofgeneral jurisdiction; and(B)exercising jurisdiction is consistent

with the United States Constitution and laws".

        However, based on the allegations in the complaint itself, Syte would be subject to personal

jurisdiction in Wisconsin because (as Slyce alleged) Kohl's "purchases or licenses certain visual

search navigation technology from Syte that is incorporated into the Kohl's mobile app." (D.I. 1

at ¶8; see also, ¶29; Fryman Dec.,¶7). Applying the Federal Circuit's three-prong test for specific

jurisdiction:(1)by contracting with Kohl's, Syte purposefully directed activities at Wisconsin;(2)

Slyce's claim arises out of or relates to that commercial activity; and (3) assertion of personal

jurisdiction against Syte in Wisconsin in connection with the Kohl's mobile app would be

reasonable and fair. Nuance, 626 F.3d at 1231. Thus, Syte would be subject to personal

jurisdiction in Wisconsin for the alleged patent infringement, and accordingly, Fed. R. Civ. P.

4(k)(2) does not apply.

        B.      Venue is Improper in the Western District of Texas

        In patent cases, venue is proper "in the judicial district where the defendant resides, or

where the defendant has committed acts of infringement and has a regular and established place

of business." 28 U.S.C. § 1400(b). If the court finds that venue is improper, it "shall dismiss, or

if it be in the interest ofjustice, transfer such case to any district or division in which it could have

been brought." 28 U.S.C. § 1406. Proper venue for Slyce's complaint would be Wisconsin.

               1.      Defendants Do Not Reside in the Western District ofTexas

        As discussed above, neither of the Defendants is incorporated or has a principal place of

business in Texas, and, thus, neither of the Defendants reside in any of the judicial districts of

Texas, let alone the Western District of Texas. TC Heartland LLC v. Kraft Foods Grp. Brands


                                                  11
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 17 of 27




LLC, 137 S. Ct. 1514, 1521 (2017). ("[a]s applied to domestic corporations, 'reside[nce]' in

§1400(b) refers only to the State of incorporation").

               2.      Defendants Do Not Have a Regular and Established Place ofBusiness Here

        A regular and established place of business under the second prong of §1400(b) requires

that: "(1) there must be a physical place in the district;(2) it must be a regular and established

place of business; and (3)it must be the place ofthe defendant." Interactive ToyBox, LLC v. Walt

Disney Co., No. 1:17-CV-1137-RP, 2018 U.S. Dist. LEXIS 182304, at *6 (W.D. Tex. Oct. 24,

2018) ("This standard requires more than the minimum contacts necessary for establishing

personal jurisdiction or for satisfying the doing business standard ofthe general venue provision.")

        As discussed above, there is no specific jurisdiction over Kohl's, as there is nothing

connecting Kohl's, the patent infringement, and Texas in particular. A fortiori, since there are no

minimum contacts, venue cannot be proper here. In any event, Texas cannot be "the place of the

defendant" merely because a nationwide retailer has two stores here.

       There is also no allegation that Syte has offices in Texas, owns real estate or tangible

property in the State, or conducts any other operations here. (Fryman Dec. ¶¶8-9). Thus, Syte

does not have a "regular and established place of business" in any judicial district of Texas, let

alone the Western District of Texas. Again, venue in this District is improper, at least because

Syte is not subject to personal jurisdiction in this District(or elsewhere in Texas).

       C.      The '624 Patent Claims are Directed to Patent Ineligible Subject Matter

       Title 35 U.S.C. § 101 states: "Whoever invents or discovers any new and useful process,

machine, manufacture, or composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements ofthis title."

       Because patent invalidity under Section 101 is a matter of law, a challenge is appropriate

in a Rule 12(b)(6) motion. See e.g., Affinity Labs of Tex., LLC v Amazon.com, Inc., 838 F.3d


                                                 12
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 18 of 27




 1266, 1269-72 (Fed. Cir. 2016)(affirming grant ofjudgment on pleadings for lack of patentable

 subject matter); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1351-52 (Fed. Cir. 2014)(same);

 Affinity Labs ofTex. v. DIRECTVLLC,838 F.3d 1253(Fed. Cir. 2016)(granting motion to dismiss

 for lack of patentable subject matter); Content Extraction & Transmission LLC v. Wells Fargo

 Bank, NA., 776 F.3d 1343 (Fed. Cir. 2014)(same); Pres. Wellness Techs. LLC v. Allscripts

 Healthcare Solutions, 2016 U.S. Dist. LEXIS 61841, at *15-16 (E.D. Tex. May 10, 2016);

 Voxathon LLC v. Alpine Elecs. ofAm., Inc., 2016 U.S. Dist. LEXIS 6800, at *2 (E.D. Tex. Jan.

 21, 2016)(Gilstrap, J.)(granting Rule 12(b)(6) motions, holding patent invalid under § 101).

        In Alice, the Court set out a two-step test for "distinguishing patents that claim ... abstract

 ideas from those that claim patent-eligible applications of those concepts." 134 S. Ct. at 2355

(citing Mayo, 132 S.Ct. 1289). Subject matter eligibility under § 101 serves as an important check

 on the scope of the patent monopoly by preventing patentees from capturing a "building block[]

 ofhuman ingenuity,""a method of organizing human activity," an "idea ofitself,""an algorithm,"

 or a similar foundational concept. Id. at 2354-57. The doctrine exists to prevent patent law from

"inhibit[ing] further discovery by improperly tying up the future use of these building blocks of

 human ingenuity." Id. at 2354.

        The first step ofAlice requires a Court to determine if the claims are directed to, inter alia,

 a "patent-ineligible concept". 134 S. Ct. at 2355; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709,

 714(Fed. Cir. 2014);Intellectual VenturesILLC v. Capital One Bank(USA),792 F.3d 1363, 1369

(Fed. Cir. 2015)("At step one of the Alice framework, it is often useful to determine the breadth

 of the claims in order to determine whether the claims extend to cover a 'fundamental practice

 long prevalent in our system.' Quoting Alice, 134 S. Ct. at 2356).




                                                  13
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 19 of 27




        If the idea is abstract, a patent may be valid under second step of Alice if the Court

 determines that the claim "transform[s] the nature of the claim" into a patent-eligible application.

Alice, 134 S. Ct. at 2355 ("[w]e have described step two of this analysis as a search for an

`inventive concept.")

                1.      The '624 Patent Claims Cover An Abstract Idea

        The first step in an Alice inquiry is "to ask whether the claims are directed to an

improvement to computer functionality versus being directed to an abstract idea." TLI Communs.

LLC v. AV Auto., L.L.C. (In re TLI Communs. LLC Patent Litig.), 823 F.3d 607, 612 (Fed. Cir.

2016)("[w]e contrasted claims 'directed to an improvement in the functioning ofa computer' with

claims 'simply adding conventional computer components to well-known business practices,' or

claims reciting 'use of an abstract mathematical formula on any general purpose computer,' or 'a

purely conventional computer implementation of a mathematical formula,' or 'generalized steps

to be performed on a computer using conventional computer activity...").

        Among other hallmarks of abstract ideas is that they may be performed mentally, by a

mathematical algorithm, and/or pen and paper. Elec. Power Grp., 830 F.3d at 1356 (holding "a

process of gathering and analyzing information of a specified content, then displaying the results",

without "any particular assertedly inventive technology for performing those functions" is

"directed to an abstract idea"); In re TLI, 823 F.3d at 609 ("classifying and storing digital images

in an organized manner" is an abstract idea); Intellectual Ventures ILLC v. Erie Indem. Co., 850

F.3d 1315, 1327(Fed. Cir. 2017)("creating an index and using that index to search for and retrieve

data" is an abstract idea); Content Extraction, 776 F.3d at 1347("1)collecting data, 2)recognizing

certain data within the collected data set, and 3) storing that recognized data in a memory" is an




                                                 14
           Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 20 of 27




abstract idea); Smart Sys. Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1372(Fed. Cir.

2017)("collection, storage, and recognition of data").

          Here, similar to the ineligible claims in Elec. Power Group:

                 the claims are clearly focused on the combination of those abstract-
                 idea processes". The advance they purport to make is a process of
                 gathering and analyzing information of a specified content, then
                 displaying the results, and not any particular assertedly inventive
                 technology for performing those functions. They are therefore
                 directed to an abstract idea. Elec. Power Grp., 830 F.3d at 1354

          In this case, claim 1 is representative of all claims, as there is nothing in any ofindependent

claims 12, 23, and 34, or any of the dependent claims that would changes the result. Two-Way

Media Ltd v. Comcast Cable Commc'ns., LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017)("[T]he

district court correctly determined that the patents were ineligible under § 101 on the basis of the

representative claims..."); Content Extraction, 776 F.3d at 1348. However, Syte reserves the right

to address specific dependent claims in the event Slyces argues patent-eligibility based on them.

          Claim 1 simply describes equivalent mental processes for storing, classifying, and indexing

items, then using the index to search, compare, and retrieve items, all of which have been held to

be abstract ideas.5 As demonstrated by the below table, claim 1 describes the process a shop clerk

would undertake in looking for pants having the same color (or style, etc.) as a particular shirt.

                       Claim 1                                 Convention Mental Process

    1. A method for allowing a user of a browsing Preamble is not limiting, but in any event,
    application to navigate image-based content describes conventional components.
    using a graphical user interface, the method
    comprising:

    storing a plurality of images, wherein each The store receives and stores an inventory of
    image depicts an item;                      clothing items.


5      Independent claims 12, 23, and 34, and their dependent claims, are essentially the same
as claims 1-11, and cover the same idea.



                                                   15
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 21 of 27




                      Claim 1                                   Convention Mental Process

  analyzing a first image of the plurality of          When new items are received at the store, the
  images to detect attribute information               shop clerk opens boxes and identifies attributes
  associated with a first item depicted in the first   ofthe clothing items (e.g., clothing item, style,
  image, wherein the attribute information             color, price, etc.).
  comprises a plurality ofcategories, including a
  color category;

  storing the attribute information;                   Clerk remembers or makes a note ofitems and
                                                       their attributes.

  receiving a user selection, from a user, of the Customer comes into store, sees a first item
  first image depicting the first item;           (e.g., a shirt) on the clothing rack, and asks for
                                                   another item having similar attributes (e.g.,
                                                   pants of a similar color or style).

  calculating a measure of distinction between Clerk compares the selected item to items in
  the first item and a second item based on the the inventory based on the attributes (e.g.,
  plurality of categories, wherein the measure of color or style).
  distinction represents an alignment of
  categories between the first and second items;

  determining the second item to be similar to Clerk determines that particular second item
  the first item if the measure of distinction (e.g., a pair ofpants)is the closest match to the
  satisfies a criterion; and                    item (e.g., shirt) identified by the customer
                                                based on attributes (e.g., based on color or
                                                style).

  displaying a second image of the plurality of Clerk brings second item (e.g., pants)out ofthe
  images depicting the second item.             inventory to show the customer.



        Thus, the claims are "not directed to a specific improvement to computer functionality",

but, "Mather, they are directed to the use of conventional or generic technology in a nascent but

well-known environment, without any claim that the invention reflects an inventive solution". In

re TLI, 823 F.3d at 612.

        While independent claims 12, 23, and 34 recite generic hardware, such "a storage device",

"a processor", and "a display device","[c]ourts must ignore generic recitation of hardware at step

one, when the claimed hardware essentially performs a method"; GT Nexus, Inc. v. INTTRA, Inc.,


                                                  16
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 22 of 27




No. C 11-02145-SBA,2015 U.S. Dist. LEXIS 150579, at *15(N.D. Cal. Nov. 5, 2015); and "[a]n

abstract idea does not become nonabstract by limiting the invention to a particular field of use or

technological environment, such as ... a computer". Intellectual Ventures ILLC v. Capital One

Bank(USA), 792 F.3d 1363, 1366(Fed. Cir. 2015); Alice, 134 S. Ct. at 2358. Even if the generic

hardware of claims 12, 23, and 34 could be considered at step one, "[t]he specification does not

describe a new [storage device], a new [processor with a display device], or a new physical

combination ofthe two".In re TLI,823 F.3d at 62. "The specification fails to provide any technical

details for the tangible components, but instead predominately describes the system and methods

in purely functional terms". Id. Accordingly, the asserted claims are directed to an abstract idea.

             2. The Claims Lack an Inventive Concept

       The second step ofAlice, searching for an inventive concept, requires the Court to:

               "...consider the elements of each claim both individually and 'as an
               ordered combination' to determine whether the additional elements
               transform the nature of the claim into a patent-eligible application.'
               The Court described that step as'a search for an inventive concept—
               i.e., an element or combination of elements that is "sufficient to
               ensure that the patent in practice amounts to significantly more than
               a patent upon the [ineligible concept] itself."

Pres. Wellness, 2016 U.S. Dist. LEXIS 61841 at *15-*16(quoting Alice, 134 S. Ct. at 2355); see,

e.g., Mantissa Corp. v. Ondot Sys., 2017 U.S. Dist. LEXIS 127370, at *39-*40 (S.D. Tex. Aug.

10, 2017):

                "It is well-established that 'an inventive concept must be evident in
                the claims.' Moreover, the inventive concept 'must be significantly
                more than the abstract idea itself' ... The 'mere recitation of
                concrete, tangible components is insufficient to confer patent
                eligibility to an otherwise abstract idea. Rather, the components
                must involve more than performance of 'well-understood, routine,
                conventional activities' previously known to the industry.'"
               (Internal citations omitted; emphasis in original).




                                                 17
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 23 of 27




         Here, claim 1 ofthe '624 Patent does not recite any "concrete, tangible components" at all.

 While claim 23 recites a storage device, a processor, and a display device, the '624 Patent explains

 that the processor and display device can be "any computing device that has a display device" and

 the storage device is "any ... suitable storage device". '624 Patent at col. 4, 11. 30-33; and col. 5,

 11. 25-49. Claim 12 recites classic means-plus-function elements for each limitation and the means

for performing these limitations is the same generic computer and storage device of claim 23.

 While the preamble of claim 34 recites a "non-transitory machine-readable storage medium", the

 storage medium is not discussed in the '624 Patent or limited in any way by that claim, and, thus,

could be any generic non-transitory machine-readable storage medium.

        Regardless, it is well-settled that "mere recitation of concrete, tangible components is

insufficient to confer patent eligibility to an otherwise abstract idea". In re TLI, 823 F.3d at 613.

Further, "[m]ere recitation of a generic computer cannot transform a patent-ineligible idea into a

patent-eligible invention", rather, "it must involve more than performance of `well-understood,

routine,[and] conventional activities previously known to the industry". Content Extraction, 776

F.3d at 1347-48(Fed. Cir. 2014)("[t]here is no 'inventive concept' in [the] use ofa generic scanner

and computer to perform well-understood, routine, and conventional activities commonly used in

industry", such as, data collection, recognition, and storage"); Intellectual Ventures I LLC, 792

F.3d at 1367-68 (a "database" and "a communication medium" "are all generic computer

elements"); In re TLI, 823 F.3d at 613("the server fails to add an inventive concept because it is

simply a generic computer"); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d

1332, 1341 (Fed. Cir. 2017)(claims did not contain an "inventive concept" where "the claims

recite both a generic computer element—a processor—and a series of generic computer

"components" that merely restate their individual functions); Elec. Power Grp., 830 F.3d at 1355




                                                  18
          Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 24 of 27




(holding "[n]othing in the claims, understood in light ofthe specification, requires anything other

than off-the-shelf conventional computer, network, and display technology for gathering, sending,

and presenting the desired information").

         Moreover, an "age-old practice" cannot be patented simply because it is applied to a new

platform. Network Architecture Innovations LLC v. CC Network Inc, 2017 U.S. Dist. LEXIS

59310, at *10 (E.D. Tex. Apr. 18, 2017). "Nor, in addressing the second step of Alice, does

claiming the improved speed or efficiency inherent with applying the abstract idea on a computer

provide a sufficient inventive concept". Intellectual Ventures ILLC, 792 F.3d at 1367. The "use

of a computer in an otherwise patent ineligible process for no more than its most basic function—

making calculations or computations fails to circumvent the prohibition against patenting

abstract ideas and mental processes", rather "a computer must be integral to the claimed invention,

facilitating the process in a way that a person making calculations or computations could not".

Bancorp Servs., L.L.C. v. Sun Life Assurance Co. ofCanada,687 F.3d 1266, 1278(Fed. Cir. 2012)

        As discussed above, claim 1 recites an age-old practice of looking for a similar article of

clothing based on the clothing's attributes. Simply adding generic elements, such as a "storage

device"; a "processor"; and a "display device", to the other independent claims does not help,

especially when, the '624 Patent itself even explains that all the claimed steps can be performed

using "well known" and "commonly used" web browsers and index structures, such as Internet

Explorer, on "any computing device that has a display device". '624 Patent, at col. 1, 11. 51-59;

col. 2, 11. 17-28; col. 3, 11. 60-65; col. 4,11. 30-33; col. 7, 1. 58 — col. 8, 1. 3; and col. 13, 11. 2-7.

        Even ignoring the fact that the steps performed in all the independent claims are an age-

old practice that has been performed in the minds of salespeople for generations, the '624 Patent

explains that it was also already known to apply this age-old practice "in an online retail




                                                     19
         Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 25 of 27




environment using a web-based browsing application ... to allow a user to select images of retail

items in order to find more content related to the selected item" and "ultimately be presented with

an image of an item once the item is located". '624 Patent, at Col. 1, 11. 61-63.

        The supposedly distinguishing characteristic (if any) was that, in prior art systems,"much

ofthe searching and navigation in an online retail environment involves entering text-based criteria

or selecting text-based options". '624 Patent, at col. 1, 11. 58-64. In other words, the purported

invention is simply to perform what is already well known but in a way that has "as little text as

possible to facilitate a user's navigation of stored content". However, that is not actually a

distinguishing characteristic when compared to the brick and mortar analog, discussed above,

which does not involve any entering oftext-based criteria or selection oftext-based option.

       Likewise, the dependent claims do not add any technical innovation. Claim 2 states the

attribute infoiiiiation is "derived from a sample of a desired item." Claim 3 requires "generating

an image based on the sample." Claim 4 requires "storing the generated image." Claim 5 adds "a

proximity search using the stored attribute information." Claim 6 requires "providing the user

with an opportunity to further refine the proximity search." Claim 7 recites "allowing the user to

indicate interest in the first image..." Claim 8 recites "allowing the user to indicate interest in the

first image by selecting a group of stored images." Claim 9 adds that "the one or more groups of

stored images are at least partially overlaid on a third image." Claim 10 allows the user to "create

an image based on desired attribute information." Claim 11 allows the user "to purchase an item

associated with the second image."

       Accordingly, none of the '624 Patent claims recite any elements that individually or as an

ordered combination transform the abstract idea of looking for a similar item based on the item's

attributes into a patent-eligible application ofthat idea.




                                                 20
        Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 26 of 27




IV.    CONCLUSION

       For the foregoing reasons, this court lacks personal jurisdiction, and venue is improper in

the Western District of Texas, and the Complaint should be dismissed or transferred to the Eastern

District of Wisconsin. In the alternative, the '624 patent is invalid as being directed to an abstract

idea under Section 101.

                                                 Respectfully submitted,

                                                      l DewedZ. Vale-ma-oft
                                                 By: hi
                                                 David N. Deaconson
                                                 Texas Bar Card No. 05673400

                                                PAKIS, GIOTES,PAGE & BURLESON,P.C.
                                                P.O. Box 58
                                                Waco, Texas 76703-0058
                                                Tel:(254)297-7300
                                                Fax:(254)297-7301
                                                deaconson a pakislaw.com
Guy Yonay(pro hac vice pending)
PEARL COHEN ZEDEK LATZER BARATZ LLP
1500 Broadway, 12th Floor
New York, NY 10036
Tel:(646) 878-0800
Fax:(646)878-0801
gyonayApearlcohen.com

Attorneysfor Defendants
 Syte — Visual Conception Ltd. and
 Kohl's Corporation




                                                21
        Case 6:19-cv-00257-ADA Document 6 Filed 07/02/19 Page 27 of 27




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel ofrecord who are deemed to have consented

to electronic services are being served with a copy of this document via the Court's CM/ECF

system per Local Rule CV-5(b)(1) on this the 2nd day of July, 2019.

                                            la Vacate*. Deacoadom
                                            David N. Deaconson
                                            Texas Bar Card No. 05673400

                                            PAKIS, GIOTES,PAGE & BURLESON,P.C.
                                            P.O. Box 58
                                            Waco, Texas 76703-0058
                                            Tel:(254)297-7300
                                            Fax:(254)297-7301
                                            deaconsongpakislaw.corn

                                            Attorneysfor Defendants
                                             Syte — Visual Conception Ltd. and
                                             Kohl's Corporation




                                              22
